ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-361, concluding that as a matter of reciprocal discipline, ERIC M.D. LEVANDE, of BOCA RATON, FLORIDA, who was admitted to the bar of this State in 1987, and who has been ineligible to practice law in New Jersey since September 25, 2000, for failure to pay the annual assessments to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, and who remains ineligible to practice at this time, should be suspended from the practice of law for a period of one year based on discipline imposed by the Commonwealth of Pennsylvania for conduct constituting violations of RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.15(recordkeeping violations), RPC 1.16(d)(improper termination of representation) and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ERIC M.D. LEVANDE is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.